Case 9:18-cv-81004-RKA Document 68-15 Entered on FLSD Docket 07/05/2019 Page 1 of 4




                      EXHIBIT K
Case 9:18-cv-81004-RKA Document 68-15 Entered on FLSD Docket 07/05/2019 Page 2 of 4



                                                                         Page 1

   1                     UNITED STATES DISTRICT COURT
   2                     SOUTHERN DISTRICT OF FLORIDA
   3      ------------------------------)
   4      MELANIE DAVIS,                           )      CASE NO.:
   5                   Plaintiff,                  )      18-81004-CIV
   6             vs.                               )
   7      POST UNIVERSITY, INC.,                   )
   8                   Defendant.                  )
   9      ------------------------------)
  10
  11
  12              DEPOSITION OF SEAN COOLEY, INDIVIDUALLY
  13      AND AS DESIGNATED REPRESENTATIVE OF POST UNIVERSITY
  14                        DATE:     APRIL 11, 2019
  15                                  HELD AT:
  16                          WYNDHAM SOUTHBURY
  17                         1284 Strongtown Road
  18                        Southbury, Connecticut
  19
  20
  21
  22
  23
  24      Reporter:     Sandra Semevolos, RMR, CRR, CRC, CSR #74
  25

                                    Veritext Legal Solutions
       800-227-8440                                                       973-410-4040
Case 9:18-cv-81004-RKA Document 68-15 Entered on FLSD Docket 07/05/2019 Page 3 of 4



                                                                    Page 141

   1      have the same -- or excuse me, PU 29, Exhibit 20,
   2      where it says, in the first paragraph, You will need
   3      excellent communication, listening, customer service
   4      and sales skills.
   5                  So admissions counselors needed sales
   6      skills; correct, in Post's view?
   7           A.     You need the ability to build rapport,
   8      which is considered a sales skill.
   9           Q.     Is it your testimony that admissions
  10      counselors were not involved in any sales?
  11           A.     No.
  12           Q.     That's not your testimony.             So, okay, so
  13      then if --
  14           A.     Define sales, since we went round and
  15      round with that.
  16           Q.     Sure.   The definition I'm using of sales
  17      in the context of Post University, and you can tell
  18      me if you disagree, is that Post University provides
  19      its education services for a fee.
  20           A.     If by that definition of sales, then yes,
  21      and an admissions counselor is involved in that
  22      process, yes.
  23           Q.     And these phone calls that the admissions
  24      counselors make, even if responding to a request for
  25      information, are part of that sales process, using

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
Case 9:18-cv-81004-RKA Document 68-15 Entered on FLSD Docket 07/05/2019 Page 4 of 4



                                                                  Page 142

   1      the definition we just established; correct?
   2           A.     Yes.
   3           Q.     And on this document -- we are still on
   4      Exhibit 20, third to last bullet point -- it says
   5      that an admissions counselor is expected to
   6      participate in weekly team and floor-wide meetings
   7      to address sales tactics.
   8                  Do you see that?
   9           A.     Where are we?
  10           Q.     Third to last bullet point on Exhibit 20,
  11      on the top section, I apologize.
  12           A.     Yes, I see that.
  13           Q.     So again, one of the expectations of an
  14      admissions counselor was to be in meetings where
  15      they talk about tactics to sell; correct?
  16           A.     Yeah, well, whenever anybody is providing
  17      a product to someone, you should understand how to
  18      deliver that product.
  19           Q.     So they would meet, and tell me if you
  20      disagree with this characterization, when they say
  21      "weekly team and floor-wide meetings to address
  22      sales tactics," that's talking about how best to
  23      sell Post University?
  24           A.     It's how best to build rapport or
  25      objection overcoming, as we've discussed before.

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
